 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Christine Cameron,                               No. CV-17-08082-PCT-JJT
10                   Plaintiff,                        ORDER
11    v.
12    Lowes Home Centers Incorporated, et al.,
13                   Defendants.
14
15          At issue is Plaintiff Christine Cameron’s Motion to Preclude Testimony from
16   Defense Expert Nancy Michalski (Doc. 158, Mot.), to which Defendant Lowe’s Home
17   Centers, LLC filed a Response (Doc. 162, Resp.), and Plaintiff filed a Reply (Doc. 171,
18   Reply). The Court finds this matter appropriate for decision without oral argument. See
19   LRCiv 7.2(f).
20   I.     LEGAL STANDARD
21          Rule 702 of the Federal Rules of Evidence tasks the trial court with ensuring that
22   any expert testimony provided is relevant and reliable. Daubert v. Merrell Dow Pharm.,
23   Inc., 509 U.S. 579, 589 (1999). “Evidence is relevant if it has any tendency to make a fact
24   more or less probable than it would be without the evidence and the fact is of consequence
25   in determining the action.” Fed. R. Evid. 401. The trial court must first assess whether the
26   testimony is valid and whether the reasoning or methodology can properly be applied to
27   the facts in issue. Daubert, 509 U.S. at 592–93. Factors to consider in this assessment
28   include: whether the methodology can be tested; whether the methodology has been
 1   subjected to peer review; whether the methodology has a known or potential rate of error;
 2   and whether the methodology has been generally accepted within the relevant professional
 3   community. Id. at 593–94. “The inquiry envisioned by Rule 702” is “a flexible one.” Id. at
 4   594. “The focus . . . must be solely on principles and methodology, not on the conclusions
 5   that they generate.” Id.
 6          The Daubert analysis is applicable to testimony concerning non-scientific areas of
 7   specialized knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).
 8   However, the Daubert factors may not apply to testimony that depends the on knowledge
 9   and experience of the expert, rather than a particular methodology. United States v. Hankey,
10   203 F.3d 1160, 1169 (9th Cir. 2000) (citation omitted) (finding that Daubert factors do not
11   apply to police officer’s testimony based on 21 years of experience working undercover
12   with gangs). An expert qualified by experience may testify in the form of opinion if his or
13   her experiential knowledge will help the trier of fact to understand evidence or determine
14   a fact in issue, as long as the testimony is based on sufficient data, is the product of reliable
15   principles, and the expert has reliably applied the principles to the facts of the case. See Fed.
16   R. Evid. 702; Daubert, 509 U.S. at 579.
17          The advisory committee notes on the 2000 amendments to Rule 702 explain that
18   Rule 702 (as amended in response to Daubert) “is not intended to provide an excuse for an
19   automatic challenge to the testimony of every expert.” See Kumho Tire Co., 526 U.S. at
20   152. “Vigorous cross-examination, presentation of contrary evidence, and careful
21   instruction on the burden of proof are the traditional and appropriate means of attacking
22   shaky but admissible evidence.” Daubert, 509 U.S. at 595 (citation omitted).
23   II.    ANALYSIS
24          Plaintiff contends that the expert report and testimony of defense expert
25   Ms. Michalski is not allowed under Arizona’s collateral source rule. (Mot. at 1.) Moreover,
26   Plaintiff argues that Ms. Michalski is neither designated nor qualified to testify “as to
27   whether Plaintiff’s medical care was necessary.” (Reply at 4.) In response, Defendant
28   asserts that, “[p]ursuant to Arizona law, [Ms. Michalski’s] opinion and testimony is proper


                                                   -2-
 1   as Plaintiff is entitled to fair compensation for the reasonable expenses of necessary
 2   medical care.” (Resp. at 1–2.)
 3          A.      Ms. Michalski’s Testimony Regarding Plaintiff’s Medical Expenses
                    Does Not Violate Arizona’s Collateral Source Rule
 4
 5          Plaintiff states that, under Arizona law, “plaintiffs are entitled to claim and recover
 6   the full amount of reasonable medical expenses that they are charged, without any
 7   reduction for the amounts apparently written off by healthcare providers pursuant to
 8   contractually agreed-upon rates with medical insurance carriers.” (Mot. at 4.) She argues
 9   that Defendant “attempts to introduce evidence of medical billing that has been reduced”
10   by Plaintiff’s insurance carrier. (Mot. at 5.) For its part, Defendant asserts that, “[u]nder
11   Arizona law, Plaintiff is only entitled to recover reasonable expenses for medical care.”
12   (Resp. at 3.) It argues that Ms. Michalski’s opinion provides analysis of the “reasonable
13   value of plaintiff’s medical expenses.” (Resp. at 3.)
14          After reviewing Ms. Michalski’s report, the Court concludes that her testimony
15   regarding Plaintiff’s “reasonable and customary expenses of past medical care received”
16   does not violate Arizona’s collateral source rule. (Doc. 158, Ex. 1, Michalski Report.) In
17   Lopez v. Safeway Stores, Inc., cited by Plaintiff, the Arizona Court of Appeals state that
18   “the focal point of the collateral source rule is . . . whether a tort victim has received benefits
19   from a collateral source that cannot be used to reduce the amount of damages owed by a
20   tortfeasor.” 129 P.3d 487, 495 (Ariz. Ct. App. 2006). Ms. Michalski’s estimates of
21   Plaintiff’s medical expenses do not derive from a collateral source. They are grounded in
22   purported industry principles she uses to determine reasonable and customary medical
23   expenses. (Doc. 158-1, Ex. 1, Michalski Report.) Therefore, the Court will deny Plaintiff’s
24   Motion on this point.
25          B.      Plaintiff’s Claim that Ms. Michalski Is Preparing an Untimely
                    Supplemental Report Is Not Ripe
26
27          Plaintiff claims that Ms. Michalski has not supplemented her report with “additional
28   medical billing subsequent to her report” and argues that permitting her to provide any


                                                    -3-
 1   supplemental opinions “not timely provided to Plaintiff’s counsel” would violate Federal
 2   Rule of Civil Procedure 26(e). (Mot. at 5.) Rule 26(e) provides, in part, that “[a]ny additions
 3   or changes to . . . information [in expert witness’s report] must be disclosed by the time the
 4   party’s pretrial disclosures . . . are due.” The Scheduling Order (Doc. 15) set a deadline for
 5   Rule 26(a)(3) pretrial disclosures of March 23, 2018, and although the parties moved to
 6   continue other discovery deadlines in this case, they did not move to continue the Rule
 7   26(a)(3) pretrial disclosure deadline. In any event, Plaintiff does not argue that
 8   Ms. Michalski has supplemented her report. If she does, and Plaintiff believes the
 9   supplement is untimely, Plaintiff can raise the issue with the Court at that time.
10          C.     Ms. Michalski May Not Opine on Whether Plaintiff’s Medical
                   Treatment Was Necessary
11
12          Plaintiff alleges that Ms. Michalski “attempts to present opinion that [portions of]
13   Plaintiff’s medical billing was not necessary” because they fall “outside of treatment
14   guidelines.” (Reply at 4.) Rule 702 allows an expert witness to testify in the form of an
15   opinion if “the testimony is the product of reliable principles and methods.” Ms. Michalski
16   has been designated to testify about the “reasonableness of medical billing incurred by
17   Plaintiff”; not whether the medical treatment itself was necessary. (Reply at 4.) The
18   medical experts can testify as to the necessity of Plaintiff’s treatment. Accordingly, the
19   Court will grant Plaintiff’s Motion to the extent it seeks to preclude Ms. Michalski’s
20   testimony regarding whether Plaintiff’s medical treatment was necessary.
21   III.   CONCLUSION
22          For the above reasons, the Court finds that Ms. Michalski’s report does not violate
23   Arizona’s collateral source rule, but she may not opine on the necessity of Plaintiff’s
24   medical treatment.
25   ....
26   ....
27   ....
28   ....


                                                  -4-
 1          IT IS THEREFORE ORDERED granting in part and denying in part Plaintiff’s
 2   Motion to Preclude Testimony from Defense Expert Nancy Michalski (Doc. 158) as
 3   specified in this Order.
 4          Dated this 26th day of June, 2019.
 5
 6                                        Honorable John J. Tuchi
                                          United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
